DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
The communication is considered fully responsive to Applicant’s Application filed 03/12/2021.
Application filed 03/12/2021
Claims:
Claims 1-20 are pending.
Claims 1, 11 and 16 are independent.
Continuity/Priority Data:
This Application claims priority to Provisional Application No. 63/046,090 filed 06/30/2020.
Regarding 35 USC 101:
As to claim 1, it uses the phrase “computer storage media”.  This will not trigger a rejection under 35 USC 101.  Paragraph 0026 of Applicant’s specification states that “Computer storage media does not comprise signals per se.”
Regarding 35 USC 112(f):
As to claim 16, this claims will not trigger review under 35 USC 112(f) has it fails the three (3) prong analysis for determining if a claim should be review under 35 USC 112(f).  In the claim, it is the processor that is performing the functionality stated in the claims which provides structure to the claim.  Therefore, it fails the three (3) prong analysis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0381405 A1 to Male et al. (“Male”).
As to claim 1, Male discloses:

automatically redirecting a plurality of alerts to a dashboard engine, the plurality of alerts being communicated by one or more monitoring tools to an email application (¶0039 – Male teaches that a ticket notification is sent via an email), the dashboard engine storing the plurality of alerts in a database (¶0042 – Male teaches that tickets are stored in the database (Fig. 1, 114)); 
automatically classifying, at the dashboard engine, the plurality of alerts, into one or more categories based on the status of each alert of the plurality of alerts (Fig. 4, ¶0050); 
providing, by the dashboard engine, a dashboard interface to one or more users, the dashboard interface displaying the classified plurality of alerts (Fig. 4, ¶0050);
 receiving, from a user of the one or more users at the dashboard interface, an interaction with an alert of the classified plurality of alerts (Figs. 4-9); and 
based on the interaction, automatically updating, in real-time, the dashboard interface being displayed to the one or more users (Figs. 4-9; ¶0043 – Male teaches generating analytics in real-time.  Further, since information is being pulled from a database, then any information shown to a user would be to most up to date information available (i.e., real time)).

As to claim 4, Male discloses:
media of claim 1, 
wherein the interaction causes an incident to be created for the alert (¶0030 – Male teaches ticket creation due to network outage).

As to claim 5, Male discloses:
media of claim 1, 
wherein the interaction causes a category of the alert to be updated (¶0031, ¶0043 – Male teaches generating analytics in real-time.  This denotes that any action performed that changes the status of the ticket would update the categorization and/or analytics in real time).

As to claim 7, Male discloses:
media of claim 1, 
wherein the plurality of alerts is automatically redirected in real-time (¶0004 – Male teaches network outage tracker that is able to determined the appropriate team to direct a message.  This process is automatic (i.e., real time)).

As to claim 9, Male discloses:
media of claim 1, 
wherein the one or more categories comprise: 
pending status, resolved status, acknowledged status, or unacknowledged status (¶0043, ¶0050 – Male teaches different statuses that are given to tickets.  Examiner note, the status listed in this claim are merely labels and that any system that categorizes tickets or alerts would fulfill this claim.).

As to claim 16, similar rejection as to claim 1.
As to claim 18, similar rejection as to claim 7 or claim 8.
As to claim 19, similar rejection as to claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0381405 A1 to Male et al. (“Male”) in view of U.S. Patent Application Publication No. 2013/0103973 A1 to Werth et al. (“Werth”).
As to claim 2, Male discloses:
media of claim 1,
Werth discloses what Male does not expressly disclose.
Werth discloses:
wherein the interaction causes a report to be generated (¶0080, ¶0111 – Werth teaches the generation of reports.) .
Male and Werth are analogous arts because they are from the same field of endeavor with respect to troubleshooting systems.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate report generation as discussed in Werth with the administrative system as discussed in Male by adding the functionality of Werth to the system/method of Male in order to allow action to be taken to handle customer concerns by the appropriate person (Werth, ¶0002).
	
As to claim 3, Male and Werth discloses:
media of claim 2, and
Werth discloses:
wherein the report is automatically generated based on a business requirement (¶0080, ¶0111 – Werth teaches the generation of reports.).  The suggestion/motivation and obviousness rejection is the same as in claim 2.

As to claim 11, similar rejection as to claim 1 and claim 2.
As to claim 12, similar rejection as to claim 7.
As to claim 14, similar rejection as to claim 9.

Claims 6, 8, 13 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0381405 A1 to Male et al. (“Male”) in view of U.S. Patent Application Publication No. 2021/0200393 A1 to Wohlstadter et al. (“Wohlstadter”).
As to claim 6, Male discloses:
media of claim 1,
Wohlstadter discloses what Male does not expressly disclose.
Wohlstadter discloses:
wherein the interaction causes a shift report to be generated for the user (¶0931 – Wohlstadter teaches assigning tasking to accomplish).
Male and Wohlstadter are analogous arts because they are from the same field of endeavor with respect to troubleshooting systems.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate task assignment as discussed in Wohlstadter with administrative system as discussed in Male by adding the functionality of Wohlstadter to the system/method of Male in order to improve workflow and tracking within an organization (Wohlstadter, ¶0007).

As to claim 8, Male discloses:
media of claim 1, 
Wohlstadter discloses what Male does not expressly disclose.
Wohlstadter discloses:
wherein the plurality of alerts is redirected based on an automated script that is scheduled by the user (¶0931 – Wohlstadter teaches assigning tasks to accomplish).  The suggestion/motivation and obviousness rejection as to claim 6.

As to claim 13, similar rejection as to claim 8.
As to claim 17, similar rejection as to claim 3 or claim 8.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0381405 A1 to Male et al. (“Male”) in view of U.S. Patent No. 10,728,121 B1 to Chitalia et al. (“Chitalia”).
As to claim 10, Male discloses:
media of claim 1, 
Chitalia discloses what Male does not expressly disclose.
Chitalia discloses:
wherein the plurality of alerts correspond to one or more of: 
CPU, memory, disk space, or network interface usage (Fig. 3A, Fig. 3B, col. 12 ll. 63-67, col. 13 ll. 1-9, col. 14 ll. 21-44, col. 18 ll. 52-60 – Chitalia teaches showing different charts (i.e., memory, CPU, etc) and notifications are generated based on metrics (i.e., memory, CPU)).
Male and Wohlstadter are analogous arts because they are from the same field of endeavor with respect to troubleshooting systems.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate analytical charts as discussed in Chitalia with administrative system as discussed in Male by adding the functionality of Chitalia to the system/method of Male in order to demonstrate how a system can show and convey various statistical data to a given user (Chitalia, Fig. 3A).

As to claim 20, similar rejection as to claim 10.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0381405 A1 to Male et al. (“Male”) in view of U.S. Patent Application Publication No. 2013/0103973 A1 to Werth et al. (“Werth”) in further view of U.S. Patent No. 10,728,121 B1 to Chitalia et al. (“Chitalia”).
As to claim 15, Male and Werth disclose:
media of claim 11,
Chitalia discloses what Male and Werth do not expressly disclose.
Chitalia discloses:
wherein the plurality of alerts correspond to one or more of: 
CPU, memory, disk space, or network interface usage (Fig. 3A, Fig. 3B, col. 12 ll. 63-67, col. 13 ll. 1-9, col. 14 ll. 21-44, col. 18 ll. 52-60 – Chitalia teaches showing different charts (i.e., memory, CPU, etc) and notifications are generated based on metrics (i.e., memory, CPU)).
Male, Werth and Chitalia are analogous arts because they are from the same field of endeavor with respect to troubleshooting systems.
Male and Werth are analogous arts because they are from the same field of endeavor with respect to troubleshooting systems.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate analytical charts as discussed in Chitalia with report generation as discussed in Werth with the administrative system as discussed in Male by adding the functionality of Chitalia to the system/method of Male and Werth in order to demonstrate how a system can show and convey various statistical data to a given user (Chitalia, Fig. 3A).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445